Citation Nr: 0930112	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for colon cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to January 
1961, and from April 1961 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO).  
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his colon cancer was caused by his 
exposure to ionizing radiation while working as part of a 
clean up crew at the Enewetak Atoll which is a former atomic 
bomb test area.  The Veteran's service record confirms that 
his duties included being assigned to that area for 179 days 
beginning in May 1977.  The Veteran's colon cancer was first 
diagnosed in 1994.   

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the Veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)   Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Because the Veteran did not engage in one of the specific 
radiation risk activities set forth in 38 C.F.R. § 
3.309(d)(2) (such onsite participation in atmospheric 
detonation of a nuclear device), the presumptive provisions 
of 38 C.F.R. § 3.309 are not for application.  

However, colon cancer is set forth in 38 C.F.R. § 3.311(b)(2) 
as a radiogenic disease.  It also became manifest 5 years or 
more after the alleged radiation exposure, as required by 38 
C.F.R. § 3.311(b)(5).  Thus, the procedural development 
mandates under 38 C.F.R. § 3.311 for claims based on exposure 
to ionizing radiation are applicable.  

Given the manifestation of a radiogenic disease within the 
appropriate timeframe, the regulation then calls for a 
request for dose information and a request to obtain a dose 
assessment for the Veteran. See 38 C.F.R. § 3.311(a).  For 
claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense. 
38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran 
did not participate in those types of events.  Instead, he 
reportedly was present at an atomic weapons testing area many 
years later.  Therefore, his claim is covered by 38 C.F.R. 
§ 3.311(a)(2)(iii) for "other exposure claims."  

For other exposure claims, a request will be made for any 
available records concerning the Veteran's exposure to 
radiation.  That initial aspect of development has been 
completed by the RO.  In addition to the dose information 
request, the regulation compels the forwarding of all records 
pertaining to the Veteran's radiation dose in service to the 
Under Secretary for Health.  He or she will be responsible 
for the preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii).  Once the dose estimate is prepared, before 
the claim is adjudicated, it must be referred to the Under 
Secretary of Benefits for further consideration in accordance 
with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  
This regulation indicates that the Under Secretary for 
Benefits will make a determination as to whether it is at 
least as likely as not that the Veteran's cancer resulted 
from exposure to radiation in service. 38 C.F.R. § 
3.311(c)(1)(i).  Significantly, these procedures were not 
followed.  Therefore, the Board finds that further 
development for the claim of service connection for colon 
cancer is warranted and a remand is necessary in order to 
give the appellant every consideration with respect to the 
appeal and to accord him due process of law.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation exposure, 
including any service records, statements 
and testimony regarding radiation 
exposure, and any other information 
previously obtained from the United States 
Army, to the Under Secretary for Health, 
for preparation of a dose estimate, to the 
extent feasible. (If a specific estimate 
cannot be made, a range of possible doses 
should be provided.)  

2.  If the above-requested development 
results in a positive dose estimate, the 
case should then be referred to the Under 
Secretary for Benefits for an opinion 
under 38 C.F.R. § 3.311(c) regarding 
whether it is at least as likely as not 
that the Veteran's colon cancer resulted 
from exposure to radiation in service.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish the 
appellant with a supplemental statement of 
the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




